Citation Nr: 0917752	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1942 to 
July 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2008 a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Therefore the Board may consider this evidence in the first 
instance.  

The Veteran's representative has made a motion to Advance on 
Docket due to the Veteran's advanced age.  The motion was 
granted and this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

During the period of time covered by this appeal, the 
Veteran's PTSD is manifested by total occupational and social 
impairment due to such symptoms as severe depression; severe 
anxiety; heightened arousal; startle response; difficulty 
focusing and performing tasks; detachment; social isolation; 
restricted affect; explosive anger; chronic sleep 
disturbance; chronic fatigue; mood swings; obsessional 
rituals; intrusive thoughts; and flashbacks.  




CONCLUSION OF LAW

The criteria for an increased rating of 100 percent for PTSD 
have been met for the entire period of time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2006 the RO increased the rating for PTSD to 50 
percent, effective January 31, 2006.  The Veteran has 
appealed.  The Veteran seeks a disability rating in excess of 
50 percent for his service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 
are indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.  Use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In June 2005 the Veteran was accorded a compensation and 
pension (C&P) mental disorders examination.  During the 
examination the Veteran reported that his stressors came from 
battles over the South Pacific.  He saw people getting killed 
by bombs and bullets.  He stated he had to pick up the dead 
bodies.  He reported nightmares and flashbacks, 
hypervigilance, easily startled reflexes, depression, and 
poor energy and concentration.  He stated that he had these 
symptoms for many years and that they seem to be moderately 
severe in nature.  He further reported that he experienced 
the symptoms most days.  He formally worked for the railroad 
and got along with the people he worked with.  He has been 
widowed after 46 years of marriage and has two children.  He 
reported that his relationship with his family as good.  He 
lives alone, socialized with his neighbors, and sometimes he 
is isolative.  He spends most of his time at home and he goes 
to church.  He participates in the coast Guard Auxiliary 
group and he talks to his sons.  Mental examination revealed 
him to be cooperative, mood was neutral, affect was 
appropriate, and speech was normal.  There were no perceptual 
problems.  Thought process and content were normal.  There 
was no suicidal or homicidal ideation.  He was oriented times 
three.  Insight and judgment were fair and impulse control 
was fair.  Diagnosis was PTSD.  The GAF score was 50.  The 
examiner opined that he had moderate symptoms.  

In January 2006 the Veteran was accorded a private initial 
psychological evaluation to determine his current level of 
psychological, emotion, and behavioral functions.  The 
Veteran stated that had episodes of "breaking down" while 
employed that interfered with his ability to work.  His 
private physician prescribed tranquilizers during those 
episodes that enabled him to recover and return to work.  He 
struggled to maintain attendance during his employment with 
the Railroad and never received any promotions.  His social 
interactions centered on his family and one or two friends.  
During the evaluation the Veteran reported a long history of 
nightmares of specific and distressing events.  He further 
reported an exaggerated startle response and intrusive 
thoughts that would interfere with his ability to 
concentrate.  He stated that his nightmares increased in 
intensity and clarity which resulted in poor sleep and a 
hesitancy to sleep at night.  He reported that when he was 
still working he would often have to call out of work due to 
sleepless nights.  He reported panic attacks at least once or 
twice a week.  He is fearful of going out and feels 
uncomfortable and vulnerable, resulting in hypervigilance.  
He further reported obsessive and compulsive behaviors that 
involve checking and rechecking the locks of his windows and 
doors.  It was noted that the Veteran completed the Beck 
Anxiety Inventory and the Beck Depression Inventory II and 
scored in the severe range on both.  The evaluator found that 
the Veteran had a lifetime of persistent symptoms such as: 
nightmares, intrusive thoughts, hypervigilance, exaggerated 
startle response, elevated autonomic response and social 
withdrawal and avoidance.  He found that the Veteran was 
experiencing an exacerbation of symptoms.  Diagnoses were 
post-traumatic stress disorder, chronic, and major 
depression, moderate to severe with no psychotic features.  
The GAF score was 45.  

In May 2006 the Veteran was accorded another C&P PTSD 
examination.  During the examination the Veteran reported 
nightmares and flashbacks, hypervigilance, easy startle 
reflex, and depression with decreased energy and 
concentration.  He has a 10th grade education and has been 
widowed after 46 years of marriage.  He has two children and 
the relationship is sporadic and he does not see them that 
much.  He lives alone and has a limited social network.  He 
sometimes talks to his neighbors.  The examiner found the 
Veteran to be cooperative and his speech was faltering.  His 
mood was neutral and affect was blunted.  There were no 
perceptual problems and his thought process and thought 
content were normal.  There was no suicidal or homicidal 
ideation.  He was oriented times three and his insight, 
judgment, and impulse control were fair.  He spends his time 
at home and he does not go to church much or participate in 
the Coast Guard Auxiliary group, and he was somewhat 
isolated.  Diagnosis was post-traumatic stress disorder.  The 
GAF score was 50 and the examiner noted that the severity of 
the symptoms was moderate.  

In a Vet Center treatment summary dated in February 2007 the 
Veteran was found to exhibit combat nightmares three to four 
times per month, and weekly intrusive recollections.  He also 
experienced persistent avoidance of trauma related stimuli 
shown by social isolation; active avoidance of combat related 
thoughts and feelings; loss of interest in and reduced 
frequency of activities including recreation activities; and 
detachment and restricted affect with explosive anger.  He 
had persistent symptoms of increased arousal including early 
and late insomnia with four to six hours intermittent sleep; 
he was easily irritated; exhibited poor concentration; 
hypervigilance, and experienced hyper-startle and survivor 
guilt.  He also experienced related sadness/depressed mood.  
He reported little contact with his children and has little 
socialization outside of required family functions because he 
did not trust himself not to start an argument or a fight.  
The psychologist reported that the Veteran's anger affected 
his social and family life and he had difficulty becoming 
close or intimate.  He was diagnosed with post-traumatic 
stress disorder, chronic and severe with depressed mood.  
Instead of providing a GAF score, the psychologist stated 
that the Veteran had serious symptoms.  

A second Vet Center treatment summary dated in September 2008 
noted that the Veteran's symptoms had increased in severity.  
He continued to have trouble sleeping and nightly nightmares 
as well as injuring himself with his frequent tossing and 
turning.  His depression had increased and he was isolating 
himself more frequently.  He was having daily intrusive 
thoughts that caused him great disturbance and disrupted his 
life and mood.  The diagnoses were PTSD and depressive 
disorder.  The severity of the symptoms as noted on Axis 5 
was severe.

In September 2008 the Veteran was accorded another C&P PTSD 
examination.  During the examination the Veteran reported 
nightmares, flashbacks, and vivid memories of his World War 
II experience.  He continued to have hypervigilance, and a 
heightened startle reflex.  He isolated himself and avoided 
personal contact.  He complained of feeling anxiety all the 
time and related discomfort.  He avoided anything that would 
remind him of his service experiences.  He stated that he did 
no go out much because he has been depressed and that when he 
tries to go out it is difficult.  He worked for the railroad 
until 1983 when he stated that his symptoms of PTSD and 
anxiety became too much for him to work.  He stated that he 
felt severe anxiety all the time.  Mental examination 
revealed hesitant and trembling speech throughout the 
evaluation.  His motor activity was mildly anxious with mild 
tremors noted.  Mood and affect was anxious.  There was no 
evidence of perceptual impairment, and no history of suicidal 
or homicidal ideation.  He was oriented times three.  Memory, 
concentration, abstract reasoning, judgment, impulse control 
and insight were intact for the interview.  The Veteran was 
independent in activities of daily living but he has slowed 
down and found dressing and grooming somewhat difficult.  He 
stopped driving four to five years before the evaluation.  
Diagnosis was post-traumatic stress disorder that is chronic 
and moderate to severe in nature.  He experienced symptoms 
daily, especially with regard to his sleep disorder.  The GAF 
score was 50.  The examiner summarized that the Veteran 
isolates, engages in minimal personal contact, and there 
appears to be an absence of socialization, recreational and 
leisure activities.  The examiner further stated that the 
Veteran's overall symptoms appear to have escalated since his 
most recent psychological evaluation of May 2006.  The 
examiner opined that it was at least as likely as not that 
the Veteran was psychiatrically unemployed due to his sleep 
disturbance which leads to chronic fatigue as well as his 
heightened arousal levels which cause a startle response and 
difficulty focusing and performing tasks.  His functional 
impairments were isolation, flashbacks, sleep problems, mood 
swings, easily started and hypervigilance.  His diagnosis has 
led him to isolate himself and avoid socialization, 
recreational and leisure activities.  

The Board finds that the evidence supports the assignment of 
a 100 percent evaluation.  In this regard, the Board finds 
the January 2006 private psychological evaluation and the 
September 2008 VA examination report, which found the Veteran 
to be at least as likely totally impaired, to be highly 
probative evidence.  The private evaluator noted the fact 
that the Veteran had episodes of "breaking down" while 
employed, a long history of nightmares of specific and 
distressing events, and noted a GAF score of 45.  Moreover, 
there is medical evidence of symptoms such as severe 
depression, severe anxiety, heightened arousal, nightmares, 
chronic sleep disturbance, chronic fatigue, intrusive 
thoughts, difficulty focusing and performing tasks, mood 
swings, obsessional rituals,  hypervigilance, exaggerated 
startle response, elevated autonomic response and social 
withdrawal and avoidance.  See 38 C.F.R. § 4.130 
[incorporating by reference VA's adoption of the DSM- IV, for 
rating purposes].  In addition, the evidence shows that the 
Veteran reported not trusting himself not to start an 
argument or a fight in social situations.  Further, the 
Veteran had nightmares, flashbacks, poor concentration, 
blunted affect, GAF scores of 45-50, and the examination 
assessments of serious or severe symptoms.  After considering 
all the Veteran's reported symptoms and the probative 
objective findings, the Board will resolve all doubt in the 
Veteran's favor and conclude that an increased rating of 100 
percent is warranted for the entire period covered by this 
appeal.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.  In this case, the symptoms 
and objective findings have not varied to such an extent that 
staged ratings are warranted.  

The Board notes that the medical records contain diagnoses 
other than PTSD.  As the medical evidence does not 
specifically differentiate symptoms of PTSD from those due to 
other disabilities, the Board has considered all psychiatric 
symptoms in rendering this decision.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  

Since the Board is granting a disability rating of 100 
percent, the maximum rating allowable, referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id. 

A letter from the RO dated in May 2006 did not fully satisfy 
the duty to notify provisions.  While the Veteran was 
informed of the evidence needed to substantiate his claim for 
a higher rating for and of the evidence that VA would obtain 
and of the evidence that he should submit, or request 
assistance in obtaining, from VA, the specific requirements 
set forth in Vazquez were not satisfied.  The Veteran was 
informed that he could submit evidence from his physician and 
others who could describe how the condition had worsened.  He 
was also generally informed of how VA determines disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, a letter of 
June 2008 satisfied the regulations of Vazquez and it was 
followed by a readjudication of the claim in a July 2008 
supplemental statement of the case.  

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs have been obtained and associated with the 
claims file.  The Veteran was afforded multiple VA 
examinations, the reports of which are of record.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

A disability rating of 100 percent for PTSD, is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


